SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

802
CA 13-00915
PRESENT: SMITH, J.P., CENTRA, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF STEVON MCFADDEN,
PETITIONER-APPELLANT,

                      V                                           ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JEFFREY W. LANG OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Wyoming County (Mark
H. Dadd, A.J.), entered April 24, 2013 in a CPLR article 78
proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Ansari v Travis, 9 AD3d 901, lv denied 3
NY3d 610).




Entered:    July 3, 2014                        Frances E. Cafarell
                                                Clerk of the Court